ROBERT L. BROWN, Justice, dissenting. The majority opinion strikes down part of a legislative act, Arkansas Code Annotated section 9-27-318() (Repl.2009), which is included in our Juvenile Code and which gives the State authority to appeal the transfer of cases from the criminal division of circuit court to the juvenile division. This provision of the Juvenile Code, which the majority nullifies, has been the law in Arkansas for over twenty-two years. Today’s decision, however, not only effectively eliminates the right of the State to appeal transfer decisions involving juveniles who are charged with the most serious felony offenses, such as in the case before us, but it runs counter to this court’s long-standing case law. Without question, the discussion of whether a case belongs in the juvenile or criminal division is a preliminary determination regarding jurisdiction and not a decision on culpability for the alleged offense which would lead to the typical State appeal governed by Rule 3. Juvenile transfer proceedings to determine jurisdiction, quite simply, have always been treated differently and as special proceedings under our statutes before today. Moreover, the ripple effect from today’s decision may also jeopardize a juvenile’s right to appeal an interlocutory order transferring jurisdiction of a case to the criminal division, as discussed below. For all of these reasons, I dissent. 112The Juvenile Code was enacted by the General Assembly in 1989. See Act of Mar. 1, 1989, No. 273, 1989 Ark. Acts 486 (“An Act to Establish State Policy and Procedures to be Followed in all Juvenile and Family Matters brought before the Juvenile Division of Chancery Court.”). Section 17 of Act 273, now codified at Arkansas Code Annotated section 9-27-318 (Repl.2009), dealt with the transfer of cases between juvenile and circuit court. Subsection (h) of section 17 provided, “Any party may appeal from an order granting or denying that transfer of a case from one court to another court having jurisdiction over the matter.” Act of Mar. 1, 1989, No. 273, 1989 Ark. Acts 518. “Any party” referred to both the State and the juvenile. This language remains in Arkansas Code Annotated section 9-27-318(i), which provides, “Any party may appeal from a transfer order.” Ark.Code Ann. § 9-27-318(Z). The predecessor to Rule 3, Arkansas Rule of Criminal Procedure 36.10, was in effect at the time Act 273 was enacted in 1989. See, e.g., Matter of Revised Rules of Appellate Procedure, 321 Ark. 663, 900 S.W.2d 560, 564 (1995) (per curiam) (Reporter’s Notes state that the rule governing state appeals was formerly Arkansas Rule of Criminal Procedure 36.10).1 Act 273, however, made no reference to any limitations on interlocutory State appeals that were present in the predecessor to Rule 3 of Appellate Procedure-Criminal.2  | isThe Juvenile Code — not the Criminal Code — sets up a special proceeding under section 9-27-318 for juvenile-transfer cases, which includes fixing the criteria for the circuit court to consider, the burden of proof (clear and convincing evidence), and the right of either party to appeal the court’s decision. Moreover, Act 273 originally spoke of juvenile-transfer hearings as jurisdictional hearings. Act of Mar. 1, 1989, No. 273, 1989 Ark. Acts 517 (“The circuit court shall hold a hearing within ninety (90) days of filing of charges to determine whether to retain jurisdiction of the juvenile in circuit court or to waive jurisdiction and transfer the case to juvenile court.”). Over the years, this court has recognized either party’s right to appeal a jurisdictional decision regarding transfer to a different division. For example, this court has described appeals from denials of transfer motions as “interlocutory in nature” but “appealable by statute.” Hamilton v. State, 320 Ark. 346, 350, 896 S.W.2d 877, 879 (1995) (“Since the passage of Act 273, we [members of the Supreme Court] have considered a number of cases involving transfer by way of interlocutory appeal”). This court has, in addition, implicitly recognized the State’s right to appeal a juvenile-transfer motion, despite its interlocutory nature, based on the language of the statute. See, e.g., State v. Hatton, 315 Ark. 583, 585, 868 S.W.2d 492, 493 (1994) (“[T]he state should have appealed from the [juvenile court order refusing the accept the transfer] if it desired to challenge the juvenile judge’s decision.”); Webb v. State, 318 Ark. 581, 586, 886 S.W.2d 624, 626 (1994) (“The state, however, did not choose to appeal the | H transfer order, opting instead to attempt to prosecute this case in its chosen forum by the circuitous path it has followed back to circuit court.”). Even when this court has applied our appellate rules to juvenile-transfer cases, we have recognized that the Juvenile Code provides a statutory right to an interlocutory appeal of juvenile-transfer orders. See, e.g., Beck v. State, 317 Ark. 154, 158, 876 S.W.2d 561, 563 (1994) (“Interlocutory appeals come within this court’s purview pursuant to Rule l-2(a)(12) of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas. Under Ark. Code Ann. 9-27-318(h) (Repl.1993), ‘Any party may appeal from an order granting or denying the transfer of a case from one court to another court having jurisdiction over the [juvenile] matter.’ ”); Sebastian v. State, 318 Ark. 494, 495, 885 S.W.2d 882, 883 (1994) (“This interlocutory appeal is permitted by statute; jurisdiction is therefore properly in this court. Ark.Code Ann. § 9-27-318(h) (Repl.1993); Ark. Sup. Ct. R. 1-2(a)(12).”). Added to this is our case law that provides that a juvenile transfer of jurisdiction can only be challenged by way of interlocutory appeal. Hamilton, 320 Ark. at 350, 896 S.W.2d at 880 (“[A]n appeal from an order granting or denying transfer of a case from one court to another having jurisdiction over juvenile matters must be considered by way of interlocutory appeal, and an appeal from such an order after a judgment of conviction in circuit court is untimely and will not be considered.”). No reference in any of these cases has been made by this court to Rule 3 or to the fact that an appeal of a juvenile-transfer decision by the State was limited in any respect by Rule | ,¿3. Now, by overlaying Rule 3 onto the Juvenile Code for the first time, this court effectively prohibits the State from ever appealing a juvenile-transfer decision because, by necessity, these decision are fact intensive and do not affect the uniform administration of justice. See Ark. R.App. P.-Crim. 3(b), (c). This is so despite our clear precedent which recognizes the State’s right to appeal such orders. The ripple effect from today’s decision is concerning. For example, Rule 2(c) of our Rules of Appellate Procedure-Civil provides that “appeals in juvenile cases shall be made in the same time and manner provided for appeals from circuit court.” Subsection (a) of the same Rule of Appellate Procedure-Civil limits when parties may take interlocutory appeals, similar to Rule 3 of Appellate Procedure-Criminal: (a) An appeal may be taken from a circuit court to the Arkansas Supreme Court from: 6. An interlocutory order by which an injunction is granted, continued, modified, refused, or dissolved, or by which an application to dissolve or modify an injunction is refused; 7. An interlocutory order appointing a receiver, or refusing to wind up a pending receivership or to take the appropriate steps to accomplish the purposes thereof, such as directing a sale or other disposal of property held thereunder; 8. An order which disqualifies an attorney from further participation in the case; 9. An order granting or denying a motion to certify a case as a class action in accordance with Rule 23 of the Arkansas Rules of Civil Procedure; 10. An order denying a motion to dismiss or for summary judgment based on the defense of sovereign immunity or the immunity of a government official. Ark. R.App. P. Civ. 2(a)(6)-(10). No mention is made in Rule 2(a) of a juvenile’s right to appeal an interlocutory order of transfer. Does this mean a juvenile’s right to appeal is also eliminated under the majority’s theory of supersession? It would seem so. Yet, the majority 11Ris not correct about Rule 3 because neither Rule 3 of the Rules of Appellate Procedure-Criminal nor Rule 2 of the Rules of Appellate Procedure-Civil was ever intended to cover the special proceeding for juvenile transfers under the Juvenile Code. To conclude, Rule 3 of our Rules of Appellate Procedure-Criminal governs interlocutory State appeals in “felony prosecutions.” Ark. R.App. P.-Crim. 3(a). That is not what we have here. The Juvenile Code provides a special proceeding for transfer of juvenile cases between divisions of circuit court, and in doing so, it does not conflict with out rule related to interlocutory State appeals. The ripple effect from today’s decision, however, will have wide-ranging implications. For all of these reasons, I would not strike down the legislative enactment of Arkansas Code Annotated section 9-27-318(), but instead I would harmonize that section with Rule 3. I would further recognize that section 9-27-318() deals with a jurisdictional appeal and not an interlocutory State appeal of a felony matter.  . The Arkansas Rules of Appellate Procedure-Criminal were adopted by this per curiam. When Act 273 was enacted, Arkansas Rule of Criminal Procedure 36.10 controlled interlocutory State appeals and provided for such appeals "following a pretrial order in a felony prosecution.” In re The Arkansas Criminal Code Revision Comm’n, 259 Ark. 863, 530 S.W.2d 672 (1975) (per curiam).   . Notably, Act 273 did allow the prosecutor to exercise discretion to file charges against fourteen or fifteen-year-old juveniles for an alleged act constituting capital murder, murder in the first degree, murder in the second degree, kidnapping in the first degree, aggravated robbery, or rape. Act of Mar. 1, 1989, No. 273, 1989 Ark. Acts 517.